Citation Nr: 0018360	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine 
degenerative disc and joint disease.

2.  Evaluation of chondromalacia patella of the right knee, 
currently evaluated as 10 percent disabling.

3.  Evaluation of chondromalacia patella of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. Louis, 
Missouri Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for degenerative disc 
and joint disease of the lumbosacral spine and granted 
service connection for bilateral chondromalacia assigning a 
noncompensable evaluation for each knee.  Shortly thereafter, 
the veteran's claims folder was transferred to the Phoenix, 
Arizona RO.  In January 1999, the veteran reported that he 
had relocated to New Mexico, and thus, his claims folder was 
transferred to the Albuquerque RO. 

In a February 2000 rating decision, the Albuquerque RO 
granted a 10 percent disability evaluation for chondromalacia 
of the right knee and a 10 percent disability evaluation for 
chondromalacia of the left knee effective from the date of 
the veteran's claim.  In March 2000, the veteran and his 
representative appeared before a Member of the Board at a 
hearing at the RO.  At that time, the veteran submitted 
additional information; however, he waived RO consideration 
of such.   

Preliminary review of the record does not reveal that the RO 
considered referral of the veteran's claim for evaluation for 
his bilateral knee disabilities to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The claim for service connection for lumbosacral spine 
disability is plausible.

2.  The veteran's chondromalacia of the right knee has been 
manifested by subjective complaints of episodes of giving- 
way, resulting in no more than slight impairment of the knee.

3.  The veteran's chondromalacia of the right knee has been 
shown to be manifested by objective evidence of limited 
flexion ranging from 120 to 80 degrees with pain, weakness 
and fatigability.

4.  The veteran's chondromalacia of the left knee has been 
manifested by subjective complaints of episodes of giving 
way, resulting in no more than slight impairment of the knee.

5.  The veteran's chondromalacia of the left knee has been 
shown to be manifested by objective evidence of limited 
flexion ranging from 120 to 80 degrees with pain, weakness 
and fatigability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The criteria for an evaluation of 20 percent, but no 
higher, for chondromalacia of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1999).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for chondromalacia of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran claims service connection on a direct and 
secondary basis.  Service medical records show complaints and 
diagnoses of low back pain with pain radiating down the right 
leg on occasion.  Service medical records also refer to use 
of a back brace during service.  There was no diagnosis of 
disc disease of the lumbar spine during service.

Private medical records from 1989 show that the veteran 
reported slipping on the rungs of a ladder at work and 
injuring his back in June 1989.  Diagnoses included acute 
lumbar strain, ruptured disc at L5-S1.  Private medical 
records from various physicians and chiropractors between 
1990 to 1995 refer to the 1989 injury as well as an 
exacerbation of back problems by an injury in 1990.  
Diagnoses include chronic lumbar disc syndrome with secondary 
intermittent sciatic neuralgia and chronic lumbar 
myofibrosis, chronic low back pain with intermittent lumbar 
radiculopathies, and degenerative disc disease. 

In April 1998 and February 2000 letters, the veteran's 
physician, W.C.S., D.O., opined that the veteran's knee 
problems including pain and weakness affect his back and that 
his back disorder was due to his chondromalacia of the knees.  
In a March 2000 letter, the veteran's chiropractor, W.D.S., 
opined that the veteran's lumbar spine disorder was a direct 
result of his knee problems.

At his March 2000 hearing, the veteran testified that he 
experienced back and knee problems during service.  According 
to the veteran, the accident in 1989 in which he reinjured 
his back was the result of his knee giving way causing him to 
slip and fall on the ladder.  The veteran contends that his 
back was already weakened due to the earlier injuries during 
service.

The Board has reviewed the probative evidence of the record 
including the veteran's service medical records, private 
medical records from 1989 to 1995, the opinions of Dr. W.C.S. 
and chiropractor W.D.S. and the veteran's statements and 
testimony.  Based on this evidence, the Board finds that such 
evidence establishes that his claim of entitlement to service 
connection for degenerative disc and joint disease of the 
lumbar spine is plausible, and thus, meets the requirements 
for a well grounded claim.  


II.  Evaluation of bilateral chondromalacia patella

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued these issues as 
entitlement to increased evaluations.  The veteran is not 
prejudiced by the naming of this issue.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as entitlement to higher evaluations 
on appeal from the initial grant of service connection.  

Service medical records reflect that the veteran was seen 
with complaints of bilateral knee pain and patellofemoral 
pain syndrome was diagnosed in 1977.  In 1981, service 
medical records show impression of anterior cruciate tear of 
the left knee and complaints of pain in the right knee.

A November 1997 private medical record indicates that the 
veteran reported a history of chondromalacia patella.  On 
evaluation, there was no effusion or tenderness.  The 
patellofemoral apparatus with within normal limits and there 
was no valgus.  The Lachman's and McMurray's tests were 
negative.  The assessment was no objective abnormality of 
either knee.  A December 1997 MRI of the knees revealed 
thickening of the patellar cartilage.  The impression was 
bilateral chondromalacia patellae.  In a March 1998 letter, 
the veteran's family nurse practitioner, L.E.W., stated that 
the x-rays indicate that the veteran will eventually need 
knee replacements.

At an April 1998 VA examination, the veteran complained of 
bilateral knee pain and dysfunction, including weakness, 
fatigability, and incoordination since service.  The veteran 
reported that his knees give way about once every two months, 
and that he has difficulty with prolonged standing and 
walking, climbing stairs, kneeling and squatting.  On 
evaluation, the examiner described a chronically appearing 
antalgic gait, limping on both legs.  Pain was noted on 
dressing and getting on the examining table.  He could not 
hop on either foot, clumsily performed heel and toe walk, and 
could only partially squat and rise.  While supine, there was 
full range of motion of the knees, but patellar apprehension 
was positive.  The patella grind test was positive on the 
right.  McMurray's test was bilaterally positive and 
Lachman's test was negative bilaterally.  The impression was 
bilateral chondromalacia patellae.

In July 1998, the RO granted service connection for right 
knee chondromalacia and left knee chondromalacia under 
Diagnostic Code 5257 and assigned noncompensable evaluation 
for each.

During a February 1999 VA examination, the veteran reported 
pain in his knees with activity and stiffness when arising or 
after sitting for long periods.  Prolonged walking, sitting, 
and standing reportedly were affected and climbing was 
minimal.  The veteran complained of occasional swelling in 
the knees and aggravation in cold weather.  The veteran 
stated that his left knee buckled frequently, often causing 
him to fall and that the right knee buckled and locked 
occasionally, about 3 to 4 times per year.  

On evaluation, the examiner noted that the veteran's gait was 
slow and bilaterally antalgic when he came in .  When he 
walked out, and was observed without his knowledge, his gait 
was quite a bit better.  There was no evidence of swelling, 
effusion, or synovial thickening in either knee and there was 
no evidence of any ligament laxity either medial-lateral or 
anteroposterior bilaterally.  There were no findings of 
crepitus.   Range of motion of the knees was 0 to 135; 
however, the examiner noted there was indications of 
discomfort at 90 degrees which increased above 120 degrees.  
There was exquisite tenderness along the medial aspect of the 
right knee at joint line and mild tenderness on the outer 
aspect of the left knee.  There was pain with lateral 
rotational stress test with the right knee and on medial 
rotational stress test with the left knee.  The examiner 
noted that the veteran experienced pain on moving the patella 
against the underlying femoral condyle.  

The examiner reviewed contemporaneous x-rays noting no 
specific bony changes.  There was no evidence of any specific 
osteophyte formation, and only minimal subchondral sclerosis 
in the patella.  The assessment included bilateral 
chondromalacia patella and possible medial plica shelf 
syndrome of the left knee.  The examiner opined that the 
complaints the veteran had were out of proportion to the 
objective findings.  Arthritis could be excluded.   There was 
a pathological process in the knees which caused him pain, 
weakness, and fatigability; that increased use caused 
increase discomfort; that the veteran would have difficulty 
doing anything requiring the knee to be kept flexed.  The 
examiner noted that he did not see any incoordination.  The 
veteran did have a history of the knee giving way, which may 
be on account of a mechanical problem within the knee joint. 

An August 1999 private medical report noted that the veteran 
complained of increased weakness in the knees and progressive 
reduction of functional use of the knees due to pain.  On 
evaluation, extremely palpable and audible crepitation and 
crunching on active range of motion of the knees was noted.  
Flexion of both knees was limited to 80 degrees.  There was 
tenderness to palpation surrounding the patella underneath 
and in the medial areas.  The examiner noted that while 
external and internal rotation of the hips and knees was 
within normal limits, pain was elicited on passive range of 
motion.  The examiner noted evaluation of the knees revealed 
extreme crepitation, mild soft tissue swelling, and pain on 
movement.  According to the physician, the veteran's 
degenerative arthritis was extending to his knees.

The RO, in a February 2000 rating decision, increased the 
evaluations of the veteran's chondromalacia of the right knee 
and chondromalacia of the left knee each to 10 percent based 
on pain on motion.

At his March 2000 hearing, the veteran testified that his 
left knee often buckled and that he was unable to climb 
stairs.  He reported that he had a knee brace for the left 
knee.  He also testified that his right knee also buckled but 
not as often.  He stated he experienced pain in both knees.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X- ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero percent rating.  A separate 
rating for arthritis could also be based on X- ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGPREC 9-98 
(Aug. 14, 1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1999), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his knees should be 
higher as he experienced pain, weakness, and instability in 
his knees.  The RO has rated the knee disabilities under 
Diagnostic Code 5257, subluxation or lateral instability of 
the knee.  Although the clinical evidence does not show that 
he has the ligamentous laxity usually associated with 
subluxation or lateral instability, he did give a history of 
the knees giving- way (the left knee buckles "fairly 
frequently" and the right knee has buckled "perhaps twice 
in the last two years").  He also testified that he 
experienced giving way of the knees on several occasions.  
According to the examiner who evaluated him in February 1999, 
it appeared likely that there was an anatomic basis for this 
history, and, accordingly, the Board will consider that 
giving- way of the knees is a manifestation of the service 
connected disability.  As such, the disability is properly 
rated by analogy to Diagnostic Code 5257 because the 
functions affected, the anatomical localization and the 
symptomatology, namely giving- way of the knee, are closely 
analogous to subluxation and lateral instability.  38 C.F.R. 
§ 4.20.

The Board has considered the knee disabilities under 
Diagnostic Code 5257, and concludes that the degree of giving 
way, apparently greater on the left than the right, with 
associated symptoms including crepitation, mild soft tissue 
swelling, and pain results in no more than mild disability of 
each knee.  In this regard, it is significant that some of 
the veteran's complaints have been found to be out of 
proportion to the objective findings.  The Board finds that 
no more than a 10 percent rating is in order for the left 
knee and for the right knee under Diagnostic Code 5257.

In VAOPGPREC 9-98, the Acting General Counsel of the VA 
determined that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only 
addresses instability of the knee and does not encompass 
limitation of motion of the knee.  VAOPGPREC 9-98 (Aug. 14, 
1998).  In such a case, where a musculoskeletal disorder is 
rated under a diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion is applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45 and 
4.59.  

In this case, the service connected disability, 
chondromalacia patella, is defined as degeneration of the 
patellar cartilage.  Dorland's Illustrated Medical Dictionary 
26th ed. p. 262 (1985).  As such, the veteran is entitled to 
separate ratings under Diagnostic Codes 5260-5261 for the 
periarticular pathology of the right and left knee productive 
of painful or limited motion.  (It must be emphasized that 
although there are references in the record to arthritis of 
the knees, arthritis is not confirmed by X- ray findings.)

In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period shows no limitation of extension, 
while flexion has ranged from 120 degrees to 80 degrees.  In 
no case has the degree of limitation of flexion been 
compensable under Diagnostic Code 5260.  However, it is also 
significant that clinical findings have included pain, 
weakness and fatigability.  This evidence, of limited flexion 
to a noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a finding 
that the veteran's right and left knee disabilities meet the 
criteria established for the assignment of a separate 10 
percent rating by analogy to Diagnostic Code 5003 for each 
knee.  However, the Board finds that a rating higher than 10 
percent by analogy to arthritis would not be appropriate 
because there is no competent evidence of limitation of 
motion of either knee to a compensable degree.  

The Board has rated each knee disability under all applicable 
diagnostic codes as well as other the applicable criteria 
found in 38 C.F.R. Part 4, and has found that the right and 
left knee disabilities each warrant a combined 20 percent 
rating.  38 C.F.R. § 4.25.


ORDER

The claim of entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine is 
well grounded.  To this extent only, the claim is granted.  

A combined evaluation of 20 percent for chondromalacia of the 
right knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A combined evaluation of 20 percent for chondromalacia of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

Because the claim of entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board notes that the 
veteran's service medical records contain complaints not 
inconsistent with the existence of intervertebral disc 
disease; however, there was no diagnosis of such during 
service.  Subsequent to service, the evidence reveals that 
the veteran sustained an intercurrent injury to the back, 
which he claims was precipitated by giving way of his knee as 
a result of service connected knee disability, but according 
to the contemporaneous medical record, was due to him 
slipping on the rung of a ladder.  In addition, a 
chiropractor and physician have opined that there is a causal 
relationship between the service connected knee disabilities 
and the back disability.  VA examination by an orthopedic 
specialist is necessary to determine the relationship between 
the veteran's current back disorder and service as well as 
his service-connected knee disabilities.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take the necessary 
steps to obtain the veteran's Workman's 
Compensation decision  based on the back 
injury in June 1989. 

2.  When this information is received, 
the veteran should be scheduled for VA 
examination by an orthopedic specialist.  
The examiner is requested to obtain a 
detailed history from the veteran 
regarding the onset and course of his 
back problems.  Following review of the 
claims file, the examiner should answer 
the following questions:  (1) Does the 
evidence indicate that a chronic back 
disability to include intervertebral 
disc syndrome was present during 
service?  (2) If the veteran did not 
have a chronic back disability to 
include invertebral disc syndrome during 
service, is it at least as likely as not 
that the veteran's current back 
disability developed as the result of 
his knee disability, bilateral 
chondromalacia patella? and (3) Is it at 
least as likely as not that the service 
connected knee disabilities have 
aggravated the back disability, and, if 
so, what is the degree of back 
disability over and above that existing 
prior to aggravation, if ascertainable?  
The rationale for the opinions is 
requested.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



